Citation Nr: 0110197	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  99-22 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for tension headaches, 
currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for gastroesophageal 
reflux disease, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for lumbar spinal 
stenosis, status post laminectomy with degenerative disc 
disease and radiculopathy, currently evaluated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney




INTRODUCTION

The veteran had active duty from April 1990 to August 1996.  

In a June 1999 rating action, the RO increased the veteran's 
service connected lumbar spinal stenosis from 40 percent 
disabling to 60 percent disabling; increased the veteran's 
service- connected tension headaches from noncompensable to 
50 percent disabling; and increased the veteran's service 
connected gastroesophageal reflux disease from noncompensable 
to 30 percent disabling.  The veteran appealed each of three 
ratings assigned.  

The Board's decision on the claim for a higher evaluation for 
gastroesophageal reflux disease is set forth below.  However, 
the claims for higher evaluations for the veteran's service-
connected back and headache disabilities are addressed in the 
REMAND below. 


FINDING OF FACT

The veteran's gastroesophageal reflux disease is manifested 
by complaints of daily heartburn with some regurgitation; 
however, the overall manifest symptoms are not shown to be 
productive of severe impairment to health.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
gastroesophageal reflux disease have not been met. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In a June 1997 rating action, the RO granted, inter alia, 
service connection and assigned a noncompensable rating for 
gastroesophageal reflux.  

A March 1998 report of periodic examination was received from 
the Naval Medical Center in Portsmouth, Virginia.  A 
gastrointestinal evaluation was directed the veteran's 
primary gastrointestinal diagnoses which included 
gastroesophageal reflux disease, a hiatal hernia, and 
duodenitis.  It was noted that the veteran had a prior 
history of Helicobacter pylori negativity.  There was some 
equivocation in the medical record concerning Barrette's 
Epithelium in his esophagus.  The veteran experienced daily 
heartburn with some regurgitation.  There was no complaint of 
any dysphagia.  He had no complaint of asthma or other 
reactive airway disease symptoms.  It was noted that the 
reflux disease tended to be chronic.  It was noted that the 
veteran underwent a gastrointestinal endoscopy in March 1998.  

Findings from the endoscopy revealed that the veteran had 
Grade III erosive esophagitis with circumferential erosions 
at the gastroesophageal junction.  He had a moderate sized 
hiatal hernia.  The duodenum appeared inflamed consistent 
with duodenitis.  Multiple biopsies were obtained to evaluate 
for helicobacter pylori.  Those results revealed no evidence 
of bacteria in the stomach.  Biopsies were obtained of the 
gastroesophageal junction and demonstrated changes consistent 
with chronic reflux esophagitis.  There was no evidence of 
intestinal metaplasia present.  The diagnosis of Barrette's 
Esophagus was not existent at that time.  The finding 
essentially ruled out the likelihood of a gastrin secreting 
tumor or Zollinger-Ellison Syndrome.  Physical findings on 
the day of the endoscopy revealed normal vital signs, normal 
lung, heart, and abdomen examination that revealed no 
hepatosplenomegaly and mild discomfort in the epigastrium.  
There was normal bowel sounds.  

The final diagnoses from a gastrointestinal prospective were:  
gastroesophageal reflux disease; grade III erosive 
esophagitis, no evidence at the present time of barrette's 
esophagus; and duodenitis in the bulb of the duodenum.  It 
was stated that the specific findings appeared to be 
unchanged if not mildly progressive since the veteran's last 
evaluation, but they did not necessarily preclude his ability 
to perform normal daily activity or be employed.  The 
examiner felt that the veteran's primary limitations were due 
to his chronic pain syndromes related to his musculoskeletal 
diagnoses.

On VA examination in December 1998, the veteran provided a 
history of epigastric pain in 1995 and stated that he was 
diagnosed with gastroesophageal reflux disease.  The report 
of the examination includes a notation that an upper GI 
endoscopy performed at Portsmouth Naval Hospital revealed a 
hiatal hernia, multiple erosions at the gastroesophageal 
junction, gastropathy of the antrum of the stomach, 
duodenitis at the bulb of the duodenum, and Grade 3+ 
esophagitis.  The diagnoses included tension headaches and 
gastroesophageal reflux disease.  

The evidence submitted with a waiver of initial RO 
consideration of the evidence in February 2000 consists of 
duplicate copies of service medical evidence and prior rating 
actions, and statements by the veteran and his 
representative, none of which is specifically pertinent to 
the veteran claim for a higher evaluation for 
gastrointestinal disability.


II.  Analysis

Initially, the Board finds that VA's duty to assist the 
appellant in developing the evidence pertinent to the claim 
for a higher evaluation for gastroesophageal reflux disease.  
In this regard, the Board notes that service medical and 
post-service records have been associated with the record, 
and the veteran has undergone VA examination in conjunction 
with his claim.  Furthermore, the veteran has not identified 
any additional, relevant evidence that has not been requested 
or obtained.  Thus, the Board finds that the claim is ready 
to be reviewed on the merits.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155. In evaluating the veteran's requests for 
increased ratings, the evidence of record is considered, and 
the medical findings are then compared to the criteria set 
forth in VA's Schedule for Rating Disabilities. Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain upon those functional 
abilities.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The veteran's gastroesophageal reflux diasease is currently 
evaluated as 30 percent disabling under Diagnostic Code 7346, 
pursuant to which hiatal hernia is evaluated.  Under that 
diagnostic code, a condition characterized by persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, and productive of considerable impairment of health 
will be rated as 30 percent disabling. A maximum rating of 60 
percent is warranted when the disorder is productive of 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, Code 7346 (2000).

The evidence reveals that the veteran has Grade III erosive 
esophagitis with multiple circumferential erosions at the 
gastroesophageal junction, gastropathy in the antrum, a 
moderate multiple sized hiatal hernia, erythema, duodenitis 
in the bulb of the duodenum and several erosions suggestive 
of possible healed ulcerations.  The veteran has complained 
of experiencing heartburn on a daily basis with some 
regurgitation.  The Board finds, however, that the veteran 
symptoms are consistent with the currently assigned 30 
percent evaluation, and that the overall manifest symptoms 
are not shown to be productive of severe impairment to health 
contemplated by the maximum 60 percent evaluation.  The 
veteran has not complained of any dysphagia.  There is also 
no evidence of vomiting, material weight loss, hematemesis, 
or melena with moderate anemia.  Thus, the veteran's symptoms 
do not meet the criteria for a 60 percent evaluation under 
Diagnostic Code 7346.  

There also is not basis for assigning a higher evaluation 
under any other potentially applicable diagnostic code. The 
evidence does not show more than considerable or moderately 
severe impairment to health such as that contemplated by 
ratings higher than 30 percent under the criteria for 
resection of the large intestine, or diverticulitis (the 
latter which may be rated under the criteria for irritable 
colon syndrome, peritoneal adhesions, or ulcerative colitis, 
depending upon the predominant disability picture).  See 38 
C.F.R. §§ 4.112, 4.114, Codes 7329, 7327, 7319, 7301, and 
7323 (2000).

Under these circumstances, the Board must conclude that the 
claim for a higher evaluation for gastroesophageal reflux 
disease must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in this case.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. § 5107(b)); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

An evaluation in excess of 30 percent for gastroesophageal 
reflux disease is denied.  


REMAND

The Board notes that the veteran has been assigned the 
maximum schedular rating available for lumbar spinal 
stenosis, status post laminectomy with degenerative joint 
disease and radiculopathy, under Diagnostic Code 5293;   The 
veteran also has been assigned the maximum schedular rating 
available for tension headaches, evaluated, by analogy, to 
migraine headaches under Diagnostic Code 8100.  The medical 
evidence indicates, however, that each disability 
significantly affects his ability to maintain employment. 

In this regard, the Board notes that a March 1998 report of 
periodic examination from the Naval Medical Center in 
Portsmouth, Virginia, includes an assessment that the 
veteran's continual daily severe headaches, coupled with his 
back pain, caused the veteran to be unable to gain employment 
or retraining.   Moreover, the report of a December 1998 VA 
examination report includes a notation to the effect that, 
despite the frequency and severity of the veteran's headaches 
(described as "incapacitating most of the time," he has 
trouble taking any pain medication because of his 
gastroesophageal reflux disease.  The veteran reported that 
headache was most often like a band-like present throughout 
the head, and reported that he "will just suffer it out and 
sleep it off."  

As regards the veteran's back, the December 1998 examiner 
specifically stated that the veteran has not been able to 
work since his discharge from service because of severe 
incapacitating back pain.  The veteran has a problem with 
staying in one position, sitting, standing, or walking.  He 
is able to take care of himself such as brushing his teeth 
and going to the bathroom, but his unable to tie his shoes.  
He cannot cook, vacuum, or wash because of severe 
incapacitating pain the back.  It was further noted that the 
veteran did need assistance in doing his daily household 
activities and that he should avoid lifting any heavy objects 
or participating in any strenuous activities.  

The Board acknowledges that the above-described evidence was 
considered by the RO in granting the veteran's claim for a 
total rating based on individual unemployability due to 
service-connected disability.  The Board notes, however, that 
such evidence also appears pertinent to the question of 
whether the veteran is entitled to a higher evaluation for 
either or both disabilities on an extra-schedular basis.  See 
38 U.S.C.A. § 3.321(b)(1) (2000).  That regulation addresses 
the bases, and prescribes the procedures for the assignment 
of such a rating.  However, the RO has not yet considered the 
applicability of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1), with regard to either the veteran's 
service-connected lumbar spinal stenosis, or headaches, and 
the Board does not have the authority, in the first instance, 
to assign such a rating.  Thus, both claims for higher 
ratings are being remanded to the RO for readjudication in 
light of 38 C.F.R. § 3.321(b)(1).  

Prior to readjudicating the claims remaining on appeal, the 
RO should also ensure compliance with the notice and duty to 
assist provisions contained in Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  This should include consideration of whether any 
additional notification or development action is required 
under the Act.  

Finally, the Board notes that, during the pendency of the 
appeal, in September 1999, the RO considered and granted the 
veteran's claim for total rating based on individual 
unemployability due to service-connected disability, 
effective March 6, 1998.  The record does not reflect that a 
notice of disagreement as to the assigned effective date was 
filed with the agency of original jurisdiction (see 
38 U.S.C.A. § 7105 (West 1991)).  However, following the 
November 1999 notification of the transfer of the veteran's 
claims folder to the Board for appellate review, the 
veteran's attorney filed, directly with the Board, a "Brief 
in Support of VA Form 1-9 Filed October 5, 1999" which 
included arguments pertaining to the effective date assigned 
for the veteran's total rating.  The Board construes this 
brief as Notice of Disagreement with the effective date 
assigned for the veteran's total rating; as the veteran had 
received notice of the transfer of his records to the Board, 
38 C.F.R. § 20.300 authorizes filing of such a notice with 
the Board.  As the RO has not issued the veteran a Statement 
of the Case with respect to the effective assigned for the 
total rating, under these circumstances, such action should 
be accomplished on remand.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); Holland v Gober, 10 Vet. App. 433, 
436 (1997).

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:
1.  The RO should issue to the veteran 
and his attorney a Statement of the Case 
on the issue of entitlement to an earlier 
effective date for the assignment of a 
total rating for compensation purposes, 
accompanied by a VA Form 9.  The veteran 
and his representative are hereby 
reminded that Board consideration of the 
claim for an earlier effective date for 
the assignment of a total rating may only 
be obtained if a timely appeal as to such 
issue is perfected, and the RO should not 
transfer the claims file until the 
pertinent time period has expired.  See 
38 U.S.C.A. § 7105(West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2000).  

The RO must also review the claims file 
and ensure that, with respect to the 
claims remaining on appeal, all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

2.  After completion of any indicated 
development and/or notification action, 
the RO should readjudicate the claims for 
higher evaluations for service-connected 
low back and headache disorders, to 
specifically include consideration of 
whether any higher evaluation is 
warranted on an extra-schedular basis, in 
light of all pertinent evidence and legal 
authority.  The RO must provide full 
reasons and bases for its determinations.  

3.  Unless the benefits sought (pursuant 
to a perfected appeal) are granted to the 
veteran's satisfaction, the veteran and 
his representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious 




handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals






